*639On Petition to Reheab.
A courteous and dignified petition to rehear has been filed in this case in which it is said that onr opinion “is on its face illogical and incongruous, for that the conclusion stated in the following language, vis,.-. ‘For the reasons herein expressed we must affirm the judgment of the County Judge’ — overlook and disregard the basic fact, that the jurisdiction of the Supreme Court in the case at bar, primarily depends on the provisions of the amendatory statute ((Chapter 213, Act 1947) which, for reasons stated by the Court in its said opinion, has been held inapplicable to administration proceedings that had been begun prior to March 14th 1947, where said amendatory statute became effective, and which were then pending when said Act was passed.”
The argument is: That having applied the law in effect prior to the 1947 amendment to the filing of the claim herein we must likewise apply that same law, in so far as our jurisdiction goes, and dismiss the case because improperly here under the old law.
At first blush this argument sounded reasonable. On a more thorough study of the matter though we think the argument unsound. In our original opinion we adopted a construction of the Acts in question that would reasonably protect the rights of the claimant. We had there a right existing at the passage of the Act. When we take jurisdiction under the amendatory Act we are merely applying a matter of remedy wherein the rights of both parties are protected. A “right” is a well-founded or acknowledged claim while a “remedy” is a means employed to enforce a right or redress an injury.
*640The party herein complaining appealed direct to this Conrt. The 1947 Act gave them this right. Under Code sections 9028 and 9030 this party might have taken a different route and eventually arrived here.
In Cavender v. Hewitt, 145 Tenn. 471, 479, 239 S. W. 767, 770, 22 A. L. R. 755, this Court approved the following statement:
“The state has complete control over the remedies which it offers to suitors in its courts, even to the point of making them applicable to rights or equities already in existence. It may change the common law and the statutes so as to create duties and liabilities which never existed before. It is entirely competent for a Legislature to alter, enlarge, modify or confer a remedy for existing legal rights.” 6 R. C. L., p. 309.
The amendatory Act in question gave the parties aggrieved, when no jury was demanded the right to appeal “to the court of appeals or the supreme court, as the case may be.” Code sec. 8196.3a. This appellant took that course without complaint. The claim below, in so far as the record discloses, was undisputed and unquestioned except for the technicalities herein and hereinbefore raised. It is perfectly logical and legally correct to hold that we have jurisdiction under the amendatory act and yet at the same time to hold that this Act does not control the right of the claimant, for the reasons assigned in our original opinion.
In line with what we have said herein we feel and hold that the amendatory act as carried in the Code, section 8196.3a, should and can he applied to the action herein. Even though this' act was passed after the cause of action accured the remedy it provides is applicable even though the limitation period prescribed in the act is *641not herein applied. Under this act (Code, section 8196.3a) the County Judge is authorized and empowered to enter “a judgment upon the findings” from which an appeal may be taken to the proper appellate court.
Under our form of government the Legislature may “ordain and establish” inferior courts other than those prescribed by Article VI, section 1, of the Constitution. It necessarily follows that in establishing these additional courts that the Legislature may fix and circumscribe the jurisdiction of the courts it creates. Reason dictates the advisability of conferring on the County Judge the right and authority to hear and determine claims filed in a probate proceeding before him. In one instance a County Judge or County Chairman was made and given the powers of a Criminal Judge over a newly created Criminal Court. Hodge v. State, 135 Tenn. 525, 188 S. W. 203. We unhesitatingly think that County Judges were given the right and authority herein exercised, i. e., to enter a judgment on the claim here proven. In view of the form and nature of this claim and the exceptions thereto it was proper for the County Judge to strike these exceptions and enter judment on this claim.
The petition to rehear must be denied.